Citation Nr: 0638960	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-09 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to restoration of dependency and indemnity 
compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to July 
1958, and died in March 1992.  The appellant is his widow.

By letter dated August 2004, the Regional Office (RO) 
informed the appellant that her claim for restoration of DIC 
benefits was denied.  This appeal to the Board of Veterans' 
Appeals (Board) ensued.

The record discloses that the appellant was scheduled to 
testify at a videoconference hearing in August 2006, but 
failed to report for it.


FINDINGS OF FACT

1.  The appellant was born in September 1940.

2.  The appellant's DIC benefits were terminated, effective 
July 1995, following her remarriage that month.

3.  The appellant submitted a claim for reinstatement of her 
DIC benefits in March 2004.




CONCLUSION OF LAW

Reinstatement of DIC benefits is denied.  38 U.S.C.A. 
§§ 101(31), 103(d)(2)(B) (West 2002); 38 C.F.R. §§ 3.50, 3.55 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the facts alleged by the 
appellant could never satisfy the requirements necessary to 
substantiate the claim that any deficiency in a VCAA notice 
was nonprejudicial.  See Valiao v. Principi, 17 Vet. App.229, 
232 (2003).  "The Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation."  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001), Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 
5-2004 (June 23, 2004) (holding that VA is not required to 
met the VCAA duties to notify or assist a claimant where a 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  As interpretation of a 
statute is dispositive of the issue addressed in this 
decision, the Board finds additional efforts to notify or 
assist the appellant are not required.



Analysis

The facts in this case are not in dispute.  The appellant was 
awarded DIC benefits effective March 1992.  A marriage 
certificate reveals that the appellant, who was born in 
September 1940, remarried in July 1995.  Based upon her 
remarriage, action was taken at that time by the VA to 
terminate her DIC benefits, effective July 1995.  In March 
2004, the appellant submitted a claim to reinstate her DIC 
benefits.  She reported that she was still married.  As noted 
above, an August 2004 letter from the RO to the appellant 
advised her that her claim for reinstatement of DIC benefits 
was denied.  

The term "surviving spouse" means a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
3.1(j), who was the spouse of a veteran at the time of the 
veteran's death, who lived with the veteran continuously from 
the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried (except as provided 
in § 3.55), or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  38 U.S.C.A. § 101(31); 38 
C.F.R. § 3.50.

38 C.F.R. § 3.55 provides, in part, for reinstatement of 
benefits eligibility based upon terminated marital 
relationships.  Since the appellant's remarriage has not 
terminated, this provision is inapplicable to her case.  

The Board notes that an amendment to Title 38 of the United 
States Code, effective January 1, 2004, states that the 
remarriage after age 57 of the surviving spouse of a veteran 
shall not bar the furnishing of benefits specified in 
paragraph (5) to such person as the surviving spouse of the 
veteran.  38 U.S.C.A. § 103(d)(2)(B).  The benefits listed 
under paragraph (5) are dependency and indemnity 
compensation, medical care for survivors and dependents of 
certain veterans, educational assistance, and housing loans.  
Id. at (d)(5).

An individual, whose remarriage was before the date of the 
enactment of this amendment and after the individual attained 
age 57, shall be eligible for such benefits if the individual 
submits an application no later than the end of the one year 
period of the enactment of this amendment.  See Pub. L. No 
108-183, 117 Stat. 2653 (2003).  The appellant did submit 
such an application.  Nevertheless, it is clear that the 
appellant was under the age of 57 when she remarried as she 
reported her birth date to be September 1940, so she was 
approximately 54 years old when she remarried in July 1995.  
Therefore, this amendment is not applicable to her. The 
amendment clearly and unambiguously states that the 
remarriage must take place after age 57. 

The appellant argues that she disagrees with the age set 
forth in the statute and that she would not have remarried if 
she had known there was a possibility that the law would 
change and allow remarriage after the age of 57.  In 
addition, she asserts that since the veteran was completely 
disabled, she should receive different treatment from a 
spouse married to a veteran who was not disabled. 

The record clearly shows that since the appellant remarried 
after the veteran's death, prior to her attaining the age of 
57 years, and is still married, she is not eligible for 
reinstatement of DIC benefits.  While the Board sympathizes 
with the appellant's contentions, the Board has no option but 
to decide this case in accordance with the applicable law.  
Thus, the appellant's claim must be denied.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  


ORDER

Reinstatement of DIC benefits is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


